Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the First Office Action on the Merits of US 17/245,437 filed on 04/30/2021 which is a DIV of US 16/838,621 filed on 04/02/2020 (now US Patent 11,111,504 which claims US priority benefit of US Provisional 62/829,327 filed on 04/04/2019. 
Election/Restrictions
Applicant’s election without traverse of the species “rare-cutting nuclease agent” for the type of first nuclease agent and “rare-cutting nuclease agent” for the type of second nuclease agent in the reply filed on 12/14/2021 is acknowledged.
Claims 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Claims 1-31 are pending.
Claims 1-10 and 13-31 are under examination.
	Information Disclosure Statement
	The IDS statements filed on 06/04/2021, and 09/10/2021 have been considered by the examiner.
Claim Objections
Claim is objected to because of the following informalities: 
 For improved clarity, amend claim 21 as follows: …the length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap cleaved modified targeting vector
For improved clarity, amend claim 22 as follows: …length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap between the downstream end sequence in the modification cassette and the downstream end sequence in the cleaved modified targeting vector….
For improved clarity, amend claim 24 as follows: …contacting the cleaved targeting vector and the modification cassette with an exonuclease to expose complementary sequences between the end sequences in the cleaved modified targeting vector…
For improved clarity, amend claim 25 as follows: …incubating the cleaved modified targeting vector and the modification cassette with an exonuclease, a DNA polymerase, and a DNA ligase.
Amend claim 28: …the modification cassette 
Regarding claim 31, for improved clarity, amend as follows: …treating the targeting vector comprising the scarless targeted genetic modification with the first nuclease….. .  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 13-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term “corresponding to” in lines 6 and 7.  It is unclear what structural limitation is intended to be required by the term “corresponding to”.  For example, it is reasonably understood that a homology arm corresponding to a target sequence would need to have a degree of sequence identity with such target sequence but it is unclear to what degree.  The specification explains this terminology in paragraph 0057.  However, the specification in para 0057 does not indicate what level of sequence identity is required to be encompassed by the term “corresponding to”.  For example, para 0057 recites a “maximum correspondence” but does not provide a parameter for what degree of sequence identity is needed to be encompassed by the term “corresponding to”.  Thus one of ordinary skill in the art would not be able to determine the metes and bounds of the claim.
Dependent claims 2-10 and 13-31 are indefinite for the same reasoning because they depend upon claim 1 and are not remedial.  
In addition, claim 28 is unclear in the limitation that the modification cassette is “a size that cannot be directly synthesized or generated by polymerase chain reaction”.  The specification provides some examples in para 0109 but does not explain a lower limit that would define this limitation.
In another specific example, the modification cassette is a size that cannot be directly synthesized or generated by polymerase chain reaction. For example, the modification cassette can be at least about 5 kb, at least about 10 kb, at 

One of ordinary skill in the art would not be able to determine whether a given size would be encompassed or excluded by this limitation and thus the metes and bounds of the claim are unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-10 and 13-19, 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ublinskaya et al (Journal of Microbiological Methods Vol 89 2012: pages 167-173), in view of Huang et al “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” (Microbiology 2017 Vol 17, pages 1-8; IDS reference), in view of GB2496849 to Cawood (published 05/29/2013).  
Ublinskaya et al disclose a method of making a modification in a targeting vector for making an insertion, mutation, deletion, in a genomic DNA using bacterial homologous recombination using rare-cutting restriction enzyme cleavage sites.   Specifically, Ublinskaya et al disclose using SceI which is a type of rare-cutting restriction endonuclease that recognizes an 18-base pair sequence.  (See abstract, entire article).
Regarding claim 1, Ublinskaya discloses a method for introducing a scarless targeted genetic modification in a preexisting targeting vector, comprising:
performing bacterial homologous recombination between the preexisting targeting vector and a deletion cassette in a population of bacterial cells. (See abstract; Figures 1-4 and legend; entire article).  For example, in page 168, paragraph bridging left and right columns, Ublinskaya recite:
In this work, we designed a plasmid-host E. coli system that allowed the immediate cloning of large chromosomal DNA fragments initially marked with an “excisable” antibiotic resistance gene and flanked by I-SceI rare-cutting endonuclease recognition sites via λRed-driven targeted insertions. The use of the specialized CRIM plasmid as a cloning vector allows the ensuing integration of this I-SceI-mediated DNA fragment into the predesigned locus of a bacterial chromosome carrying an artificial attB site. This strategy provides the opportunity to avoid PCR-E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility. In addition, we demonstrate that the cloning of different fragments of the E. coli genome could be standardized by introducing I-SceI restriction sites into the specifically dispersed “scar” sequences of single-gene knockout mutants from the Keio collection….

Further, Ublinskaya disclose that the modification cassette comprises an insert nucleic acid flanked by a 5' homology arm corresponding to a 5' target sequence in a preexisting targeting vector and a 3' homology arm corresponding to a 3' target sequence in a preexisting targeting vector.  (e.g., Section 2.3 “Construction of plasmids” and Figures shown just below).  Ublinskaya disclose that the 5' target sequence and the 3' target sequence flank a region of a preexisting targeting vector into which the targeted genetic modification is to be introduced. (See Figures shown just below).  Ublinskaya disclose that an insert nucleic acid comprises from 5' to 3':
 (i) a first target site for a first nuclease agent (note that SceI shown in the Figures is a rare-cutting restriction endonuclease agent); 
(ii) a selection cassette; and 
(iii) a second target site for a second nuclease agent. 



    PNG
    media_image1.png
    669
    581
    media_image1.png
    Greyscale

 

    PNG
    media_image2.png
    379
    583
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    430
    547
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    660
    695
    media_image4.png
    Greyscale


Ublinskaya disclose a method step (c) of cleaving the first target site in the modified targeting vector with the first nuclease agent and cleaving the second target site in the modified targeting vector with the second nuclease agent to remove the selection cassette and expose an upstream end sequence and a downstream end sequence in the modified targeting vector (e.g., Figs 1-4 and legend). 

Regarding claim 2, Ublinskaya discloses that the modification cassette is from about 1 kb to about 15 kb in length.  (e.g., Figures 1-4 and legends).
Regarding claim 3, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively.
Regarding claim 4, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively.
Regarding claim 5, Ublinskaya discloses that the deletion/modification cassette may be a linear, double- stranded nucleic acid (Figs 1-3; shown above).
Regarding claim 6, Ublinskaya discloses that a nuclease agent is a rare-cutting nuclease agent SceI.
Regarding claim 7, Ublinskaya discloses that a first target site is not present in the preexisting targeting vector (Figs 1-4).
8, Ublinskaya discloses that the first target site is identical to the second target site, and the first nuclease agent is identical to the second nuclease agent (Figs 1-4).
Regarding claim 9, Ublinskaya discloses that the first nuclease agent and/or the second nuclease agent comprises a rare-cutting restriction enzyme (SceI Figs 1-4).  
Regarding claim 10, Ublinskaya discloses that the rare-cutting restriction enzyme SceI but does not disclose NotI, XmaIII, SstII, SalI, NruI, NheI, Nb.BbvCI, BbvCI, Asc1, AsiS1, FseI, PacI, PmeI, SbfI, SgrAI, SwaI, BspQI, SapI, SfiI, CspCI, AbsI, CciNI, FspAI, MauBI, MreI, MssI, PalA1, RgaI, RigI, SdaI, SfaAI, SgfI, SgrDI, SgsI, SmiI, SrfI, Sse2321, Sse83871, LguI, PciSI, AarI, AjuI, AloI, BarI, PpiI, or PsrI.  Cawood discloses methods using plasmid vectors for interchanging core components (abstract).  Cawood disclose using eight-nucleotide endonuclease restriction sites, specifically AsiS1, Not1, Pac1, and Asc1 (abstract).  It would have been prima facie obvious to substitute the rare-cutting restriction endonuclease disclosed in Cawood for the SceI of Ublinskaya for the rationale of efficiency since these were commercially available and shown by Cawood as useful for plasmid vectors for interchanging core components.
Regarding claim 13, Ublinskaya discloses that a selection cassette imparts resistance to an antibiotic.  Regarding claim 14, Ublinskaya discloses that a selection cassette imparts resistance to tetracycline and kanamycin, (e.g., Table 1). 
Regarding claims 15-16, Ublinskaya discloses that the preexisting targeting vector is at least 100 kb in length (e.g., page 170, Figure 1, part A showing YFR of 5-100 kb).
17, Ublinskaya discloses that the preexisting targeting vector comprises a second selection cassette.  Regarding claim 18, Ublinskaya discloses that the second selection cassette imparts resistance to an antibiotic.  Regarding claim 19, Ublinskaya discloses that the selection cassette in the deletion cassette and the second selection cassette in the preexisting targeting vector each impart resistance to a different antibiotic. (See Figures 1-4).
Regarding claim 21, Ublinskaya discloses that the length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap between the downstream end sequence in the modification cassette and the downstream end sequence in the cleaved modified targeting vector is at least about 20 nucleotides in length. For example, Ublinskaya discloses lox66/71 and attL and attR R homology arms in Figure 1 and legend.  Although they do not explicitly state the length of the homology arms, it would be prima facie obvious to use homology arms about 35 nucleotide in length because lox66/71 sites are typically 34 nucleotides and attL and attR R homology arms are typically 100 and 168 nucleotides, respectively
Regarding claim 22, Ublinskaya discloses that the length of the overlap between the upstream end sequence in the modification cassette and the upstream end sequence in the cleaved modified targeting vector and/or the length of the overlap between the downstream end sequence in the modification cassette and the downstream end sequence in the cleaved modified targeting vector is between about 20 and about 100 nucleotides in length.
26 Ublinskaya discloses that the modification cassette may be a linear, double-stranded nucleic acid (Figs 1-4).
Regarding claim 27, Ublinskaya discloses that the modification cassette is at least about 200 nucleotides in length.  Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns).
Regarding claim 28, Ublinskaya discloses that the modification cassette is a size that cannot be directly synthesized or generated by polymerase chain reaction.  Specifically, Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns). 
Regarding claim 29, Ublinskaya discloses that the modification cassette is at least about 10 kb in length. Ublinskaya discloses their method “was used to successfully clone an 8 kb DNA fragment harboring the E. coli isc operon, followed by its insertion into a targeted locus in the chromosome, thus confirming its utility” (page 168, paragraph bridging left and right columns).  An 8 kb DNA fragment is being interpreted to meet the limitation of about 10 kb.
Regarding claim 30, Ublinskaya discloses that the targeted genetic modification comprises an insertion (page 168, paragraph bridging left and right columns).
Regarding claim 31, Ublinskaya does not explicitly disclose method step (e), treating the targeting vector with the first nuclease agent and the second nuclease 
Further, Ublinskaya differs from the instant claims in that it does not disclose the in vitro assembly methods including limitations of claims 23-25.  
Huang et al teaches using homologous recombination methods and Gibson assembly methods.  
Regarding claim 23, Huang et al discloses that step (c) occurs in vitro.
Regarding claim 24, Huang et al discloses that step (d) comprises: 
contacting the cleaved targeting vector and the modification cassette with an exonuclease to expose complementary sequences between the end sequences in the cleaved modified targeting vector and the end sequences in the modification cassette; 
annealing the exposed complementary sequences; 
extending the 3' ends of the annealed complementary sequences; and (iv) ligating the annealed complementary sequences.
Regarding claim 25, Huang et al discloses step (d) comprises incubating the cleaved modified targeting vector and the modification cassette with an exonuclease, a DNA polymerase, and a DNA ligase.
For example, Huang disclose a method step (d) of assembling in an in vitro assembly reaction the cleaved targeting vector with a modification cassette comprising 
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art would have been motivated to use the Gibson assembly methods of Huang et al for the rationale of Huang stating:  “The precision of Gibson assembly and the fact the accuracy in generating the desirable construct is 95%, makes this a viable and attractive alternative to previous methods”.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art having the cited references before the effective filing date of the presently claimed invention would have had a reasonable expectation of success to combine the elements of the cited references to arrive at the presently claimed invention.


Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ublinskaya et al (Journal of Microbiological Methods Vol 89 2012: pages 167-173), in view of Huang et al “A rapid seamless method for gene knockout in Pseudomonas aeruginosa” (Microbiology 2017 Vol 17, pages 1-8; IDS reference), in view of GB2496849 to Cawood (published 05/29/2013), in further view of Wang et al “ExoCET: .  
Claim 1 is rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood for reasons provided above.
However, Ublinskaya does not disclose that the second cassette allows for selection in both bacterial and mammalian cells.
Wang et al disclose a cloning method for large DNA fragments using a combination of in vitro annealing and in vitro homologous recombination (HR).  Wang et al disclose “highly efficient linear-linear homologous recombination that can be used to clone large DNA regions directly from genomic DNA into expression vectors, bypassing library construction and screening”. (See abstract, lines 1-2).  Wang et al disclose a second cassette allows for selection in both bacterial and mammalian cells (e.g., Figure 4 and legend).  For example, in the abstract, Wang et al recites:
In addition to its utility for bioprospecting in bacterial genomes, ExoCET presents straightforward access to mammalian genomes for various applications such as region-specific DNA sequencing that retains haplotype phasing, the rapid construction of optimal, haplotypic, isogenic targeting constructs or a new way to genotype that presents advantages over Southern blotting or polymerase chain reaction. The direct cloning capacities of ExoCET present new freedoms in recombinant DNA technology.

	In view of the high skill level in the art before the effective filing date of the presently claimed invention it would have been obvious for one of ordinary skill in the art to combine the scarless cloning method rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood for reasons provided above with the ExoCET cloning method of Wang et al including using cassettes that allow for both 
	In view of the high skill level in the art it is considered one of ordinary skill in the art would have had a reasonable expectation of success to combine the ExoCET methods of Wang et al with the scarless cloning method rendered obvious over Ublinskaya et al, in view of Huang et al, in view of GB2496849 to Cawood to arrive at the presently claimed invention.
Conclusion
No claims allowed.
Related prior art that is not being applied in this office action but which may be applied in a future office action if applicable:
Messerschmidt et al (“Characterizing seamless ligation cloning extract for synthetic biological application” Analytical Biochemistry Vol 509: pages 24-32, published online June 14, 2016) disclose methods for using “overlap-based-cloning methods” to result in seamless (i.e., scarless) modifications into preexisting vectors.  Messerschmidt et al uses bacterial homologous recombination but differs from the present claim 1 because they use a bacterial extract and perform the HR in vitro rather than in a population of bacterial cells.
Cox et al “Scarless and site-directed mutagenesis in Salmonella enteritidis chromosome BMC Biotechnology 2007, Vol 7: No. 59: pages 1-110, published 09/17/2007.
Kostner et al (Microbiology 2017 Vol 163: pages 1532-1539) disclose a method for “markerless” (i.e., scarless) deletion of unwanted gene sequences (putative alanine dehydrogenase gene).
Tikh et al (“Leveraging modern DNA assembly techniques for rapid, markerless genome modification” Biology Methods and Protocols, 2016, pages 1-8).
Lu et al (“Development and evaluation of an efficient heterologous gene knock-in reporter system in Lactococcus lactis” (Microb Cell Fact 2017 Vol 16: pages 1-9; IDS reference).  Lu et al disclose a method comprising performing bacterial homologous recombination between a targeting vector and a modification cassette in a population of bacterial cells (e.g., abstract, entire article; IDS). Lu et al disclose that the modification cassette comprises an insert nucleic acid flanked by a 5' homology arm corresponding to a 5' target sequence in a preexisting targeting vector and a 3' homology arm corresponding to a 3' target sequence in a preexisting targeting vector.  (e.g., abstract, Figure 1 and legend).  Lu et al disclose that the 5' target sequence and the 3' target sequence flank a region of a preexisting targeting vector into which the targeted genetic modification is to be introduced. Lu et al disclose that an insert nucleic acid comprises from 5' to 3':
 	(i) a first target site for a first nuclease agent (); 
(ii) a selection cassette (); and 
(iii) a second target site for a second nuclease agent (). 
Lu et al disclose selecting bacterial cells comprising a modified targeting vector comprising the selection cassette. (See abstract, under “Conclusions”; Figure 1 and legend). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. HIBBERT
Primary Examiner
Art Unit 1658



/CATHERINE S HIBBERT/           Primary Examiner, Art Unit 1658